Case 1:19-cr-20141-JLK Document 57 Entered on FLSD Docket 12/02/2019 Page 1 of 1




                                  UNITED STATES DISTR ICT C OU RT
                                  SO UTH ER N DISTRICT OF FLO W DA


   UNITED STATES O F AM ER ICA ,                                    CA SE NO .19-CR-20141-R K -2

                              Plaintiff,

   VS.

   VICTO R R OJA S,

                              D efendant,
                                              /


                             O R DER O N M O TIO N TO CO NTINU E TRIAL

              THIS M ATTER cam e before the Coul'ton theD efendant'sM otion to Continue Trial

       (D.E.#55)inthiscausefiledonNovember26th 2019.
       ORDERED AN D AD JUDGED thattheM otion to continuetrialis GM NTED.

       The trialis hereby reschedule.
                                    d to February l0,2020 at9:00 a.m .,w ith a calendarcallon
   '


       February 6,2020 at 10:00 a.m ..
                         h
                D ON E A ND OR DER ED in M iam i,Florida this 2nd day ofDecem ber,2019.




                                                        .A      @   XW RENCE Km G
                                                             1> 1 D STATES DISTRICT JUD
                                                             SOUTHERN DISTFICT OFFLO            A
